Dissenting Opinion by
Wright, J.:
This record clearly discloses that the condition of the parties has changed importantly since the date of the original order in that (a) the husband’s income has materially increased, and (b) the condition of the wife has improved to the extent that she should be removed from the Philadelphia State Hospital and become an out-patient.
It appears that York House, suggested by Dr. Maskrey,1 has a long waiting list, but that Walnut Park Plaza will be presently available if Mrs. Newmark meets with the approval of the interviewing committee. Furthermore, the sum of $30.00 per week is barely sufficient to pay the minimum charge at the Philadelphia State Hospital, and is woefully inadequate for Mrs. Newmark’s comfortable maintenance. I would remand this case for further hearing and the entry of a substantially increased order.
Ervin, J., joins in this dissenting opinion.

 “Mrs. Newmark isn’t actively psychotic at the present time, but she does lack initiative and drive, isn’t able to stand tensions or take a great deal of responsibility. Life at the hospital is rough on a person of that nature, and I would like to see her have her chance to get out and live a more normal life, though she is not able to take, as I say, a lot of responsibility or tension. Therefore, I would suggest that she go into some sort of a home where she will be looked after a bit. She is Jewish, and I had in mind York House, because I’ve heard of that. I thought it would be congenial for her and might give her that chance to live a far more, normal life than she is able to live in the hospital. She is fifty-nine years old only, and she has years ahead of her”.